United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2906
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

   Juan Francisco Alamo-Santellanes, also known as Paco, also known as Jose
                         Rusben Alamo-Santellanes

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                             Submitted: March 7, 2014
                              Filed: March 13, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Juan Alamo-Santellanes directly appeals the sentence imposed by the district
     1
court after he pleaded guilty to a drug offense. His counsel has moved to withdraw,

         1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that
Alamo-Santellanes’s statutory-minimum prison term is substantively unreasonable.

       After careful review, we conclude that Alamo-Santellanes’s challenge to his
sentence fails because the district court lacked authority to impose a sentence below
the statutory minimum. See United States v. Watts, 553 F.3d 603, 604 (8th Cir. 2009)
(per curiam) (district courts lack authority to reduce sentences below
congressionally-mandated statutory minimums); United States v. Gregg, 451 F.3d
930, 937 (8th Cir. 2006) (United States v. Booker, 543 U.S. 220 (2005), does not
relate to statutorily imposed sentences). Having reviewed the record independently
in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous
issues. Therefore, we grant counsel’s motion to withdraw, subject to counsel
informing Alamo-Santellanes about procedures for seeking rehearing or filing a
petition for certiorari. The judgment is affirmed.
                         ______________________________




                                         -2-